                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

SPIRE MISSOURI INC.,                           )
                                               )
                 Plaintiff,                    )
                                               )
vs.                                            )       Case No. 4:21-cv-182
                                               )
                                               )
                                               )
SYMMETRY ENERGY SOLUTIONS,                     )
LLC                                            )
                                               )
                 Defendant.                    )

      JOINT MOTION TO EXTEND THE BRIEFING SCHEDULE ON SYMMETRY’S
                       MOTION TO DISMISS OR STAY

        Plaintiff Spire Missouri Inc. (“Spire”) and Defendant Symmetry Energy Solutions

(“Symmetry”), by and through undersigned counsel, jointly move this Court to extend the briefing

schedule regarding the motion to dismiss. Spire requests an extension up to and including June

22, 2021, to file its suggestions in opposition to Symmetry’s motion to dismiss or stay, and

Symmetry requests an extension up to and included July 14, 2021, to file its reply.

        1.       On March 22, 2021, Spire filed its original Complaint against Defendant Symmetry.

(ECF 1).

        2.       On May 31, 2021, Defendant filed a motion to dismiss or stay this case. (ECF 15).

        3.       The deadline for Spire’s suggestions in opposition to Symmetry’s motion is

currently due on June 14, 2021.

        4.       Given the complexity of the issues involved, Spire is in need of an additional eight

days to file its suggestions in opposition.

        5.       Counsel for Spire consulted with Counsel for Defendant, and Counsel for

Defendant consented to the eight day extension.



             Case 4:21-cv-00182-DGK Document 20 Filed 06/09/21 Page 1 of 4
        6.       During the consultation, Counsel for Defendant also requested an additional eight

days to file its reply, and Spire likewise consented to the requested extension.

        7.       This is the first extension of time requested by both Spire to file its suggestions in

opposition and by Symmetry to file its reply.

        8.       The Parties’ request for additional time is not made for the purpose of delay, and

no party will be prejudiced by this Court’s grant of the Parties’ request.

        WHEREFORE, the Parties’ respectfully request this Court extend the deadlines for the

briefing on the motion to dismiss by providing Spire additional time up to and including June 22,

2021, to file its motion in opposition and by providing Symmetry additional time up to and

including July 14, 2021, to file its reply.




                                                   2

             Case 4:21-cv-00182-DGK Document 20 Filed 06/09/21 Page 2 of 4
Dated: June 9, 2021                        Respectfully submitted,


 By: /s/ Joseph A. Fischer, III            By: /s/ Gabriel E. Gore
 JACKSON WALKER L.L.P.                         DOWD BENNETT LLP
 Joseph A. Fischer, III                        Edward L. Dowd Jr. #28785
 Texas Bar No. 00789292                        Gabriel E. Gore #45416
 Email: tfischer@jw.com                        James Rehmann #61245
 Amy L. Baird                                  Rebecca McLaughlin #71969
 Texas Bar No. 24044090                        7733 Forsyth Blvd., Suite 1900
 abaird@jw.com                                 St. Louis, MO 63105
 Richard A. Howell                             Telephone: (314) 889-7300
 Texas Bar No. 24056674                        Facsimile: (314)863-2111
 rahowell@jw.com                               edowd@dowdbennett.com
 1401 McKinney Street, Suite 1900              ggore@dowdbennett.com
 Houston, Texas 77010                          jrehmann@dowdbennett.com
 Telephone: (713) 752-4200                     rmclaughlin@dowdbennett.com

 Patrick N. Fanning MO#47615                     Attorneys for Plaintiff Spire Missouri Inc.
 PEAK LITIGATION LLP
 4900 Main Street, Ste. 160
 Kansas City, Missouri 64112
 Telephone: (816) 281-5404
 pfanning@peaklitigation.com

 Attorneys for Defendant Symmetry Energy
 Solutions




                                             3

        Case 4:21-cv-00182-DGK Document 20 Filed 06/09/21 Page 3 of 4
                             CERTIFICATE OF SERVICE

       Undersigned counsel filed the foregoing motion on the 9th day of June, 2021, via the
Court’s CM/ECF system with an automatic service copy being sent to all counsel who have
entered an appearance.


                                                 By: /s/ Gabriel E. Gore




                                             4

        Case 4:21-cv-00182-DGK Document 20 Filed 06/09/21 Page 4 of 4
